 Case 8:19-cv-00610-JLS-ADS Document 104 Filed 06/22/20 Page 1 of 2 Page ID #:1093




 1                                                                JS-6
 2
 3
 4
 5
 6
 7
 8
 9
10
                         UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12
13
14   GARY SOSENKO, DIANE TERRY,               Case No. 8-19-cv-00610-JLS (ADSx)
15   and MICHAEL BURRAGE, on behalf of
     themselves and all others similarly      ORDER ENTERING STIPULATION
16   situated,                                TO TRANSFER ACTION TO THE
17                                            DISTRICT OF NEW JERSEY
               Plaintiffs,                    PURSUANT TO 28 U.S.C. § 1404(A)
18
19       v.
20
     LG ELECTRONICS U.S.A., INC.
21
22             Defendant.
23
24
25
26
27
28

      ORDER ENTERING STIPULATION TO TRANSFER ACTION PURSUANT TO 28
                                U.S.C. § 1404(A)
                      Case No. 8:19-cv-00610-JLS (ADSx)
 Case 8:19-cv-00610-JLS-ADS Document 104 Filed 06/22/20 Page 2 of 2 Page ID #:1094




 1         Having reviewed and considered the Parties’ Stipulation to Transfer Action to the
 2   District of New Jersey Pursuant to 28 U.S.C. § 1404(a), and finding that transfer will serve
 3   the convenience of the parties and is in the interests of justice, the Court GRANTS the
 4   stipulation and hereby directs the Clerk to transfer the above captioned action to the
 5   District of New Jersey.
 6
 7        IT IS SO ORDERED.
 8
 9   Dated: June 22, 2020             By: ______________________________
10                                               Hon. Josephine L. Staton
                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          1
        ORDER ENTERING STIPULATION TO TRANSFER ACTION PURSUANT TO 28
                                  U.S.C. § 1404(A)
                        Case No. 8:19-cv-00610-JLS (ADSx)
